DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nash Zogaib on March 22, 2022.
3.	Claims 1, 10, 15 and 19 have been amended as follows: 

1.	 (Currently Amended)  A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:
 	determine one or more medium access control (MAC) protocol data unit (MPDUs) to be sent to a first station device of one or more station devices, wherein the one or more MAC protocol data units (MPDUs) comprise a first MPDU;
 	segment the first MPDU into a plurality of segments, wherein the one or more segments include a first segment and a second segment;
cause to send the plurality of segments to the first station device;
identify a feedback frame received from the first station device, wherein the feedback frame comprises error information associated with the plurality of segments, wherein unsuccessfully decoded segments are stored in a sequential order in a physical of the first station device, and wherein successfully decoded segments are stored in a different buffer of the first station device; and
cause to retransmit at least one of the plurality of segments based on the error information.
10.  	 (Currently Amended)  A non-transitory computer-readable medium storing computer- executable instructions which when executed by one or more processors result in performing operations comprising:
 	determining one or more medium access control (MAC) protocol data unit (MPDUs) to be sent to a first station device of one or more station devices, wherein the one or more MAC protocol data units (MPDUs) comprise a first MPDU;
segmenting the first MPDU into a plurality of segments, wherein the one or more segments include a first segment and a second segment;
causing to send the plurality of segments to the first station device;
identifying a feedback frame received from the first station device, wherein the feedback frame comprises error information associated with the plurality of segments, wherein unsuccessfully decoded segments are stored in a sequential order in a physical layer (PHY) buffer of the first station device, and wherein successfully decoded segments are stored in a different buffer of the first station device; and
 	causing to retransmit at least one of the plurality of segments based on the error information.
 15. 	(Currently Amended)	 The non-transitory computer-readable medium of claim 14, 
 19.	 (Currently Amended) A method comprising:
determining, by one or more processors, one or more medium access control (MAC) protocol data unit (MPDUs) to be sent to a first station device of one or more station devices, wherein the one or more MAC protocol data units (MPDUs) comprise a first MPDU;
segmenting the first MPDU into a plurality of segments, wherein the one or more segments include a first segment and a second segment;
causing to send the plurality of segments to the first station device;
identifying a feedback frame received from the first station device, wherein the feedback frame comprises error information associated with the plurality of segments, wherein unsuccessfully decoded segments are stored in a sequential order in a physical layer (PHY) buffer of the first station device, and wherein successfully decoded segments are stored in a different buffer of the first station device; and
causing to retransmit at least one of the plurality of segments based on the error information.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477